Exhibit 10.9

Execution Version

SECOND AMENDMENT

THIS SECOND AMENDMENT, dated as of February 26, 2019 (this “Agreement”), by and
among the Lenders party hereto, ANTERO MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), Swingline Lender and an L/C
Issuer.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of October 26, 2017, by and among the Borrower, each lender
(collectively, the “Lenders” and individually, a “Lender”) and L/C Issuer from
time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and an L/C Issuer (as amended by that
certain First Amendment and Joinder Agreement, dated as of October 31, 2018 (the
“First Amendment”), and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used and not otherwise defined herein being used herein as therein defined);

WHEREAS, the Borrower desires to make certain amendments to the Credit Agreement
pursuant to Section 10.01 of the Credit Agreement and as further set forth
herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1.      Amendment of the Credit Agreement.  Effective as of the
Amendment Effective Date, Section 1.01 of the Credit Agreement is hereby amended
by amending and restating clause (b) of the definition of “Change of Control” as
follows:

“(b)       (i) if the Borrower is a limited partnership, the General Partner
shall fail to directly or indirectly own and control beneficially and of record
(free and clear of all Liens other than non-consensual Liens of the type
permitted to be on Equity Interests under Section 7.01; provided that, this
exception shall not apply to any foreclosure with respect to such Liens) 100% of
the general partner interests of the Borrower, or (ii) if the Borrower is not a
limited partnership, the General Partner shall fail to directly or indirectly
own and control beneficially and of record (free and clear of all Liens other
than non-consensual Liens of the type permitted to be on Equity Interests under
Section 7.01; provided that, this exception shall not apply to any foreclosure
with respect to such Liens) 100% of the ordinary voting power represented by the
issued and outstanding Equity Interests of the Borrower; or”

Notwithstanding anything to the contrary in the First Amendment or in any other
Loan Document, solely with respect to clause (b) of the definition of “Change of
Control” in the Credit Agreement, this Agreement shall control and supersede any
other prior or contemporaneously effective amendment or Loan Document with
respect to clause (b) of the definition of “Change of Control”.

SECTION 2.      Confirmation of Loan Documents.  The Borrower hereby confirms
and ratifies all of its obligations under the Loan Documents to which it is a
party, including its obligations and the Liens granted by it under the
Collateral Documents to which it is a party and confirms that all references in
such Collateral Documents to the “Credit Agreement” (or words of similar import)
refer to the Credit Agreement as amended and supplemented hereby without
impairing any such obligations or Liens in any respect.





1




SECTION 3.     Conditions to Effectiveness.  The effectiveness of this Agreement
is subject to the satisfaction or waiver of each of the following conditions
(the date on which such conditions are satisfied or waived, the “Amendment
Effective Date”):

(a)      The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by the Borrower and the Required Lenders.

(b)      The transactions contemplated by the Simplification Agreement shall
have been consummated, in all material respects in accordance with the
Simplification Agreement without any amendment, waiver or modification thereof
that is materially adverse to the interests of the Lenders taken as a whole.

(c)      Each of the representations and warranties contained in Article V of
the Credit Agreement and in each of the other Loan Documents shall be true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Amendment Effective Date as if made on
and as of such date except to the extent that such representations and
warranties expressly specifically refer to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date) (except with respect to representations and warranties
which are expressly qualified by materiality, which shall be true and correct in
all respects).

(d)      No Default or Event of Default exists, both before and after giving
effect to the consummation of the transactions contemplated by the
Simplification Agreement.

(e)      The Administrative Agent shall have received from the Borrower, a
certificate, dated as of the Amendment Effective Date, certifying that the
conditions specified in clauses (b),  (c) and (d) above have been satisfied.

(f)      The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Amendment
Effective Date.

Notwithstanding the foregoing, the Amendment Effective Date shall not occur
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.1 of the Existing Credit Agreement) at or prior to 3:00 p.m., New
York City time, on September 30, 2019.

SECTION 4.     Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants, as of the Amendment Effective Date, as follows:

(a)      Each of the representations and warranties contained in Article V of
the Credit Agreement and in each of the other Loan Documents is true and correct
in all material respects (except with respect to representations and warranties
which are expressly qualified by materiality, which shall be true and correct in
all respects) on and as of the Amendment Effective Date as if made on and as of
such date except to the extent that such representations and warranties
expressly specifically refer to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

(b)      No Default or Event of Default exists, both before and after giving
effect to this Agreement.





2




SECTION 5.      Effects on Loan Documents.

(a)      Except as specifically amended herein, all Loan Documents shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

(b)      The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

(c)      The Borrower and the other parties hereto acknowledge and agree that
this Agreement shall constitute a Loan Document.

SECTION 6.      Amendments; Execution in Counterparts.

(a)      This Agreement shall not constitute an amendment of any other provision
of the Credit Agreement not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrower
that would require a waiver or consent of the Lenders or the Administrative
Agent.  Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.

(b)      This Agreement may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, the Administrative
Agent, the Incremental Lenders and the other Lenders party hereto.  This
Agreement may be executed by one or more of the parties hereto on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic submission
shall be effective as delivery of a manually executed counterpart hereof.

SECTION 7.     GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION 10.14 OF
THE CREDIT AGREEMENT.

 

[Remainder of page intentionally left blank]

 

 



3




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

By:

Antero Midstream Partners GP LLC,
its general partner

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior

 

Vice President and Treasurer

 





[Signature Page to Second Amendment (Antero)]




Consented to by:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent, Lender, Swingline Lender and L/C Issuer

 

 

 

By:

/s/ Jonathan Herrick

 

Name:

Jonathan Herrick

 

Title:

Director

 

 





[Signature Page to Second Amendment (Antero)]




Consented to by:

 

JPMorgan Chase Bank, N.A.

 

as a Lender and a L/C Issuer

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

 

ABN AMRO CAPITAL USA LLC

 

as a Lender

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

By:

/s/ Anna C. Ferreira

 

Name:

Anna C. Ferreira

 

Title:

Vice-President

 

 

BARCLAYS BANK PLC

 

as a Lender

 

 

 

 

By:

/s/ Jake Lam

 

Name:

Jake Lam

 

Title:

Assistance Vice President

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ Christopher Kuna

 

Name:

Christopher Kuna

 

Title:

Director

 

 

 

 

 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

 

By:

/s/ Phil Ballard

 

Name:

Phil Ballard

 

Title:

Vice President

 

 





[Signature Page to Second Amendment (Antero)]




 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

as a Lender

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

 

 

 

By:

/s/ Joseph Cariello

 

Name:

Joseph Cariello

 

Title:

Director

 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Marc Graham

 

Name:

Marc Graham

 

Title:

Managing Director

 

 

 

 

 

BMO HARRIS BANK N.A.

 

as a Lender

 

 

 

 

By:

/s/ Melissa Guzmann

 

Name:

Melissa Guzmann

 

Title:

Director

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Christopher Zybrick

 

Name:

Christopher Zybrick

 

Title:

Authorized Signatory

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

Name:

Katsuyuki Kubo

 

Title:

Managing Director

 

 

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

 

as a Lender

 

 

 

 

By:

/s/ Michael Borowiecki

 

Name:

Michael Borowiecki

 

Title:

Authorized Signatory

 

 





[Signature Page to Second Amendment (Antero)]




 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

By:

/s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Greg M. Hall

 

Name:

Greg M. Hall

 

Title:

Vice President

 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Lender

 

 

 

 

By:

/s/ James Giordano

 

Name:

James Giordano

 

Title:

Senior Vice President

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Trude Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Megan Larson

 

Name:

Megan Larson

 

Title:

Authorized Signatory

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Denise S. Davis

 

Name:

Denise S. Davis

 

Title:

Vice President

 

 

 

 

 

ING CAPITAL, LLC

 

as a Lender

 

 

 

 

By:

/s/ Josh Strong

 

Name:

Josh Strong

 

 





[Signature Page to Second Amendment (Antero)]




 

 

 

Title:

Director

 

 

 

 

By:

/s/ Scott Lamoreaux

 

Name:

Scott Lamoreaux

 

Title:

Director

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Mark H. Wolf

 

Name:

Mark H. Wolf

 

Title:

Senior Vice President

 

 

[Signature Page to Second Amendment (Antero)]

